Name: Commission Regulation (EC) No 2384/2002 of 30 December 2002 amending Regulation (EEC) No 2837/93 laying down detailed rules for the application of Council Regulation (EEC) No 2019/93 with regard to the maintenance of olive groves in traditional olive-growing areas
 Type: Regulation
 Subject Matter: trade;  agricultural policy;  agricultural activity;  regions of EU Member States;  cooperation policy
 Date Published: nan

 Avis juridique important|32002R2384Commission Regulation (EC) No 2384/2002 of 30 December 2002 amending Regulation (EEC) No 2837/93 laying down detailed rules for the application of Council Regulation (EEC) No 2019/93 with regard to the maintenance of olive groves in traditional olive-growing areas Official Journal L 358 , 31/12/2002 P. 0124 - 0124Commission Regulation (EC) No 2384/2002of 30 December 2002amending Regulation (EEC) No 2837/93 laying down detailed rules for the application of Council Regulation (EEC) No 2019/93 with regard to the maintenance of olive groves in traditional olive-growing areasTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean islands concerning certain agricultural products(1), as last amended by Regulation (EC) No 442/2002(2), and in particular Article 11(2) thereof,Whereas:(1) Commission Regulation (EEC) No 2837/93(3), as last amended by Regulation (EC) No 2813/94(4), lays down the conditions for the grant of the flat-rate aid per hectare for the maintenance of olive groves in traditional olive growing-areas of the smaller Aegean islands.(2) There are grounds for adding to the eligibility criteria laid down in Article 1 of Regulation (EEC) No 2837/93 a condition corresponding to Article 24(1) of Commission Regulation (EC) No 2366/98 of 30 October 1998 laying down detailed rules for the application of the system of production aid for olive oil for the 1998/99, 1999/2000, 2000/01, 2001/02, 2002/03 and 2003/04 marketing years(5), as last amended by Regulation (EC) No 1249/2002(6), which establishes the minimum size of the olive-growing parcel that can qualify for the aid for the production of olive oil.(3) Regulation (EEC) No 2837/93 must therefore be amended.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1The following point is added to Article 1 of Regulation (EEC) No 2837/93:"(e) that are of a minimum size as established by the second subparagraph of Article 24(1) of Commission Regulation (EC) No 2366/98(7)."Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 December 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 184, 27.7.1993, p. 1.(2) OJ L 68, 12.3.2002, p. 4.(3) OJ L 260, 19.10.1993, p. 5.(4) OJ L 298, 19.11.1994, p. 24.(5) OJ L 293, 31.10.1998, p. 50.(6) OJ L 183, 12.7.2002, p. 5.(7) OJ L 293, 31.10.1998, p. 50.